639 So. 2d 522 (1994)
Ex parte Ricky Dale ADKINS.
(Re Ricky Dale Adkins v. State).
1921371.
Supreme Court of Alabama.
January 21, 1994.
Rehearing Denied March 11, 1994.
Charlotta Norby, Atlanta, GA, Talmadge H. Fambrough, Pell City, and D. Michael Barrett, Birmingham, for petitioner.
James H. Evans, Atty. Gen., and Gilda B. Williams, Asst. Atty. Gen., for respondent.
ALMON, Justice.
Having reviewed the record, the briefs and oral arguments of the parties, the opinion of the Court of Criminal Appeals, 639 So. 2d 515, and the applicable law, we find no reversible error.
*523 Furthermore, in accord with Ala.Code 1975, § 13A-5-53, we have reviewed the sentence of death, independently weighing the aggravating and mitigating circumstances, and we do not find that the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, nor do we find that the sentence of death was excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
We therefore affirm the judgment of the Court of Criminal Appeals, which affirmed the judgment of conviction and the sentence of death.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON, STEAGALL, KENNEDY, INGRAM and COOK, JJ., concur.